



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Gaetan, 2019 ONCA 118

DATE: 20190215

DOCKET: C64349

MacPherson, Sharpe and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Glenn Gaetan

Appellant

Glenn Gaetan, appearing in person

Zachary Kerbel, duty counsel

Marie Comiskey, for the respondent

Heard: February 12, 2019

On appeal from the conviction entered on July 19, 2017
    and the sentence imposed on September 7, 2017 by Justice John B. McMahon of the
    Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant wants to abandon his appeal. The appeal is
    dismissed as abandoned. If there is a victim fine surcharge in the appellants
    sentence (this is unclear), it is vacated.


